Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 have been examined. Claims 1-9 and 11-20 have been rejected. Claim 10 has been objected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. (Modeling Architectural Design Objectives in Physically Based Space Planning, Automation in Construction 11, 2002 pp. 213-225) in view of Ramy Mosa (Developing A Strategic Framework For The Design Of Adaptive Building Envelopes, A dissertation Heriot-Watt University School of the Built Environment, 7/13/2018).

As per claim 1, Arvin teaches a computer-implemented method for generating designs for multi-family housing projects via a computer-aided design (CAD) application, the method comprising:
generating, via a building design generator included in the CAD application, a building model corresponding to a first parcel of land (p. 214 left col. ¶ 4, p. 215 left col. last paragraph, p. 217 right col. ¶ 3, p. 219 left col. ¶ 2; Arvin teaches using program to model an office building’s elements, meaning using CAD application, and simulate the modeled building occupying space and performing simulation on the building’s modeled elements; the space occupied by office buildings correspond to a first parcel of land);
generating, via a parking lot design generator, a parking lot model based on the building model (p. 214 left col. ¶ 4, p. 219 left col. ¶ 2; Arvin teaches modeling objects and spaces in between comprising spaces between an office building and a parking area; this teaching indicates generation of a parking lot model; Arvin also teaches modeling a parking lot needing to be near the site entrance of an office building; the requirement that a parking lot needs to be near the site entrance of an office building means the parking lot model is generated based on the building model);
performing, via a design simulator included in the CAD application, a computer simulation of one or more physical interactions between the building model and the parking lot model (p. 214 left col. ¶ 4, p. 215 left col. last paragraph, p. 221 right col. last paragraph, p. 223 left col. ¶ 1-2; Arvin teaches performing dynamic simulation of modeled elements, comprising a building and parking lot, to detect collision; collision between elements corresponds to interactions between elements); and
generating, via a design generator included in the CAD application, a first design option based on the one or more physical interactions (p. 217 right col. last paragraph -  p. 218 left col. ¶ 1; Arvin teaches generating possible space plan solutions, a first solution of which corresponds to a first design option as recited).
Arvin does not teach:
a building model based on a set of design trends;
However, Mosa teaches:
a building model based on a set of design trends (p. 9 last 2 paragraphs, p. 10 third bullet under section 1.5 Research methodology; Mosa teaches designing and modeling a building based on design trends);
Arvin and Mosa are analogous art because they are in the same field of designing and modeling buildings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin and Mosa. One of ordinary skill in the art would have been motivated to make such a combination because Mosa’s teachings would have forced a combination of both magnitudes to result more innovative and futuristic ideas for buildings’ components, systems, and materials (p. 8 ¶ 3).

As per claim 2, Arvin and Mosa in combination teach the computer-implemented method of claim 1, Mosa further teaches wherein generating the building model comprises:
generating first three-dimensional geometry that defines an internal structure of one or more buildings based on a first geometric construction rule included in the set of design trends (p. 8 last paragraph, p. 37 Fig. 3-13, p. 47 Fig. 3-30; Mosa teaches designing a building based on construction codes forcing design trend; construction codes are interpreted as construction rules included in design trends; figures 3-13 and 2-30 illustrate 3D geometry defining internal structure of one or more buildings based on a first geometric construction rules included in the set of design trends);
generating second three-dimensional geometry that defines a plurality of dwelling units within the one or more buildings based on a second geometric construction rule included in the set of design trends (p. 8 last paragraph, p. 58 ¶ 2, Figs. 3-50 & 3-51; Mosa teaches designing a building based on construction codes forcing design trends and 3D geometry defining a plurality of dwelling units within a building as illustrated in Figs. 3-50 & 3-51; these teachings in combination read onto this limitation); and
generating third three-dimensional geometry that defines a roof structure for the one or more buildings based on a third geometric construction rule included in the set of design trends (Mosa p. 8 last paragraph, p. 21 ¶ 5, 8, p. 58 ¶ 2; Mosa teaches modeling and designing a building’s exterior with facades or an equivalent term planes, comprising roofs or canopies, see p. 21 ¶ 5, 8, and the designing of a building is based on construction rule included in the set of design trends, see p. 8 last paragraph, as discussed in claim 1; Mosa further teaches transforming two-dimensional building facade into three-dimensional one; these teachings in combination are interpreted as a façade, corresponding to a roof structure or one or more buildings, is generated in a third three-dimensional geometry that defines a roof structure for the one or more buildings based on a third geometric construction rule included in the set of design trends). 

As per claim 9, Arvin and Mosa in combination teach the computer-implemented method of claim 1, Arvin further teaches  wherein generating the first design option comprises determining a set of positions associated with both the building model and the parking lot model after one or more operations associated with the computer simulation have been performed (p. 221 right col. last paragraph, p. 223 left col. ¶1-2; Arvin teaches performing dynamic simulation to detect collision and then acting to keep spaces from overlapping, meaning to keep space from collision; the act to keep spaces from overlapping corresponding to generate a design configuration that places the building model relative to the parking lot model based on the first position and the second position; this teaching indicates determination of a set of positions associated with both the building model and the parking lot model after one or more operations associated with the computer simulation have been performed).

As per claim 11, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claim 18, Arvin and Mosa in combination teach the non-transitory computer-readable medium of claim 11, wherein, Arvin further teaches when performing the computer simulation, the computer simulation determines that the building model intersects the parking lot model, and, in response, moves the building model and the parking lot model away from one another (p. 214 left col. ¶ 4, p. 215 left col. last paragraph, p. 221 right col. last paragraph, p. 223 left col. ¶ 1-2; Arvin teaches performing dynamic simulation of modeled elements, comprising a building and parking lot, to detect collision and response then act to keep spaces from overlapping; collision between elements corresponds to intersections between elements, and the response to act to keep spaces from overlapping corresponds to moves the building model and the parking lot model away from one another).

As per claim 19, these limitations are analogous to those in claim 18, which have already been discussed in claim 18. They are, therefore, rejected for the same reasons.

As per claim 20, Arvin teaches a system, comprising:
a memory storing a computer-aided design (CAD) application (p. 214 left col. ¶ 4, p. 215 left col. last paragraph; Arvin teaches using program in computer graphics and visualization to model elements, meaning using CAD application and a computer comprising a memory storing a computer-aided design (CAD) application); and
a processor that, when executing the CAD application, is configured to perform (p. 214 left col. ¶ 4, p. 215 left col. last paragraph; Arvin teaches using program in computer graphics and visualization to model elements, meaning using a processor executing a CAD application) the steps of:
generating, via a building design generator included in the CAD application, a building model corresponding to a first parcel of land (p. 214 left col. ¶ 4, p. 215 left col. last paragraph, p. 217 right col. ¶ 3, p. 219 left col. ¶ 2; Arvin teaches using program to model an office building’s elements, meaning using CAD application, and simulate the modeled building occupying space and performing simulation on the building’s modeled elements; the space occupied by office buildings correspond to a first parcel of land),
generating, via a parking lot design generator, a parking lot model based on the building model (p. 214 left col. ¶ 4, p. 219 left col. ¶ 2; Arvin teaches modeling objects and spaces in between comprising spaces between an office building and a parking area; this teaching indicates generation of a parking lot model; Arvin also teaches modeling a parking lot needing to be near the site entrance of an office building; the requirement that a parking lot needs to be near the site entrance of an office building means the parking lot model is generated based on the building model),
performing, via a design simulator included in the CAD application, a computer simulation of one or more physical interactions between the building model and the parking lot model (p. 214 left col. ¶ 4, p. 215 left col. last paragraph, p. 221 right col. last paragraph, p. 223 left col. ¶ 1-2; Arvin teaches performing dynamic simulation of modeled elements, comprising a building and parking lot, to detect collision; collision between elements corresponds to interactions between elements), and
generating, via a design generator included in the CAD application, a first design option based on the one or more physical interactions (p. 217 right col. last paragraph -  p. 218 left col. ¶ 1; Arvin teaches generating possible space plan solutions, a first solution of which corresponds to a first design option as recited).
Arvin does not teach:
a building model based on a set of design trends;
However, Mosa teaches:
a building model based on a set of design trends (p. 9 last 2 paragraphs, p. 10 third bullet under section 1.5 Research methodology; Mosa teaches designing and modeling a building based on design trends);
Arvin and Mosa are analogous art because they are in the same field of designing and modeling buildings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin and Mosa. One of ordinary skill in the art would have been motivated to make such a combination because Mosa’s teachings would have forced a combination of both magnitudes to result more innovative and futuristic ideas for buildings’ components, systems, and materials (p. 8 ¶ 3).

Claims 3-5, 8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. in view of Ramy Mosa as applied to claims 1 and 11 above, and further in view of Detwiler et al. (US 2012/0330621).

As per claim 3, Arvin and Mosa in combination teach the computer-implemented method of claim 1, Mosa further teaches 
construction rule included in the set of design trends (this limitation has been discussed in claim 2; it is, hence, rejected for the same reasons);
Arvin and Mosa do not teach:
wherein generating the parking lot model comprises:
generating first three-dimensional geometry that defines one or more parking spaces based on a first geometric construction rule; and
generating second three-dimensional geometry that defines a driveway based on a second geometric construction rule.
However, Detwiler teaches:
generating first three-dimensional geometry that defines one or more parking spaces based on a first geometric construction rule (¶ 0042, 0202-0203, 0355-0357; Detwiler teaches designing a parking lot having parking spaces comprising 3D grading site for the parking lot; this teaching corresponding to generating first three-dimensional geometry that defines one or more parking spaces; Detwiler also teaches rules for constructing a parking lot such as no parking allowed behind the building, truck drives must be 60 feet wide, see 0147-0150); and
generating second three-dimensional geometry that defines a driveway based on a second geometric construction rule (¶ 0128, 0147, 0150, 0193-0195; Detwiler teaches designing and laying out driveways in a parking lot, which is performed in 3D as discussed above; hence, driveways are inherently defined and generated in 3D geometry; in addition, Detwiler teaches rules for constructing driveways such as truck drives being 60 feet wide or according to description in ¶ 0193-0195).
Arvin, Mosa, and Detwiler are analogous art because they are in the same field of designing and modeling buildings and/or parking lot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin, Mosa, and Detwiler. One of ordinary skill in the art would have been motivated to make such a combination because Detwiler’s teachings would have provided means for conceptually designing a vehicle parking area including means for conceptually resizing a parking lot within the parking area comprising a predetermined fixed number of parking spaces (¶ 0042).

As per claim 4, Arvin and Mosa in combination teach the computer-implemented method of claim 1, 
Arvin and Mosa do not teach:
further comprising generating a site model that includes a three-dimensional volume, wherein the building model and the parking lot model are generated within the three-dimensional volume.
However, Detwiler teaches:
generating a site model that includes a three-dimensional volume, wherein the building model and the parking lot model are generated within the three-dimensional volume (¶ 0047-0048, 0128; Detwiler teaches digitally representing a land site in 3D and designing one or more buildings and parking spaces on that site).
Arvin, Mosa, and Detwiler are analogous art because they are in the same field of designing and modeling buildings and/or parking lot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin, Mosa, and Detwiler. One of ordinary skill in the art would have been motivated to make such a combination because Detwiler’s teachings would have provided means for conceptually designing a vehicle parking area including means for conceptually resizing a parking lot within the parking area comprising a predetermined fixed number of parking spaces (¶ 0042) and optimizing the location of the building on the site (¶ 0128).

As per claim 5, Arvin and Mosa in combination teach the computer-implemented method of claim 1, 
Arvin and Mosa do not teach: 
wherein the building model and the parking lot model are generated within a three-dimensional volume that defines one or more slant planes associated with the parcel of land.
However, Detwiler teaches:
the building model and the parking lot model are generated within a three-dimensional volume that defines one or more slant planes associated with the parcel of land (¶ 0046-0048; Detwiler teaches digitally representing a land site in 3D including the site grading and designing one or more buildings and parking spaces on that site; the site grading corresponds to one or more slant planes as defined in the 3D representation of the site).
Arvin, Mosa, and Detwiler are analogous art because they are in the same field of designing and modeling buildings and/or parking lot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin, Mosa, and Detwiler. One of ordinary skill in the art would have been motivated to make such a combination because Detwiler’s teachings would have provided means for conceptually designing a vehicle parking area including means for conceptually resizing a parking lot within the parking area comprising a predetermined fixed number of parking spaces (¶ 0042) and optimizing the location of the building on the site (¶ 0128).

As per claim 8, Arvin and Mosa in combination teach the computer-implemented method of claim 1, 
Arvin and Mosa do not teach:
wherein the computer simulation comprises a shape grammar simulation that modifies three-dimensional geometry associated with the parking lot model based on three-dimensional geometry associated with the building model.
However, Detwiler teaches:
wherein the computer simulation comprises a shape grammar simulation that modifies three-dimensional geometry associated with the parking lot model based on three-dimensional geometry associated with the building model (¶ 0035, 0197-0200, 0245; in these paragraphs Detwiler teaches designing a parking lot with dependency on a building and an iterative algorithm to resize automatically a defined shape of a parking lot for optimization based on specifications such as a given number parking spaces; the optimization algorithm as taught by Detwiler here corresponds to the computer simulation comprises a shape grammar simulation that modifies three-dimensional geometry associated with the parking lot model based on three-dimensional geometry associated with the building model; the three-dimensional geometry associated with the building model is the 3D geometry for the building). 
Arvin, Mosa, and Detwiler are analogous art because they are in the same field of designing and modeling buildings and/or parking lot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin, Mosa, and Detwiler. One of ordinary skill in the art would have been motivated to make such a combination because Detwiler’s teachings would have provided means for conceptually designing a vehicle parking area including means for conceptually resizing a parking lot within the parking area comprising a predetermined fixed number of parking spaces (¶ 0042) and optimizing the location of the building on the site (¶ 0128).

As per claim 13, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 15, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arvin et al. in view of Ramy Mosa as applied to claims 1 and 11 above, and further in view of Corkum et al. (US 2020/0398492).

As per claim 6, Arvin and Mosa in combination teach the computer-implemented method of claim 1, Arvin further teaches wherein the computer simulation comprises a rigid body simulation, and performing the computer simulation comprises simulating a plurality of collisions between two-dimensional geometry associated with the building model and two-dimensional geometry associated with the parking lot model (p. 221 right col. ¶ 3, p. 223 left col. ¶ 2; Arvin teaches performing simulation to determine geometry collision of elements comprising building model and parking lot model, corresponding to intersecting of these models).
Arvin and Mosa do not teach:
simulating collisions between three-dimensional geometry.
However, Corkum teaches:
simulating collisions between three-dimensional geometry.
(¶ 0005, 0038, 0067; Corkum teaches using CAD tool for modeling 3D objects and performing simulation to detect collision between these 3D objects).
Arvin, Mosa, and Corkum are analogous art because they are in the same field of modeling and/or simulating motion of objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin, Mosa, and Corkum. One of ordinary skill in the art would have been motivated to make such a combination because Corkum’s teachings would have provided a method to detect collisions between 3D models and adjust the position  to eliminate such collisions (¶ 0067).

As per claim 7, Arvin and Mosa in combination teach the computer-implemented method of claim 1, Arvin further teaches wherein the one or more interactions comprise two-dimensional geometry associated with the building model intersecting two-dimensional geometry associated with the parking lot model one or more times (p. 221 right col. ¶ 3, p. 223 left col. ¶ 2; Arvin teaches performing simulation to determine geometry collision of elements comprising building model and parking lot model, corresponding to intersecting of these models).
Arvin and Mosa do not teach:
the one or more interactions comprise three-dimensional geometry.
However, Corkum teaches:
the one or more interactions comprise three-dimensional geometry.
(¶ 0005, 0038, 0067; Corkum teaches using CAD tool for modeling 3D objects and performing simulation to detect collision between these 3D objects; collision between objects corresponds to interactions between objects).
Arvin, Mosa, and Corkum are analogous art because they are in the same field of modeling and/or simulating motion of objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Arvin, Mosa, and Corkum. One of ordinary skill in the art would have been motivated to make such a combination because Corkum’s teachings would have provided a method to detect collisions between 3D models and adjust the position  to eliminate such collisions (¶ 0067).

As per claim 16, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 7. They are, therefore, rejected for the same reasons.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

As per claim 10, Arvin and Mosa in combination teach the computer-implemented method of claim 1, but none of the cited prior arts either alone or in combination teach wherein, when performing the computer simulation, the computer simulation determines that the building model intersects a first slant plane associated with the parcel of land when the building model occupies a first position, and, in response, moves the building model away from the first position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148